20-1284
     Varela-Lopez v. Garland
                                                                                 BIA
                                                                            Straus, IJ
                                                                        A078 283 601
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 31st day of August, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   AYLEEN FRANCELES VARELA-LOPEZ,
14            Petitioner,
15
16                     v.                                     20-1284
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Jon E. Jessen, Esq., Law Offices
24                                        of Jon E. Jessen, LLC, Stamford,
25                                        CT.
26
27   FOR RESPONDENT:                      Brian Boynton, Acting Assistant
28                                        Attorney General; Nancy E.
 1                                    Friedman, Justin R. Markel, Senior
 2                                    Litigation Counsel, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6

 7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11        Petitioner Ayleen Franceles Varela-Lopez, a native and

12   citizen of Honduras, seeks review of a March 18, 2020 decision

13   of   the   BIA   affirming   a    June   29,   2018   decision   of   an

14   Immigration Judge (“IJ”), which denied her application for

15   relief under the Convention Against Torture (“CAT”).             In re

16   Ayleen Franceles Varela-Lopez, No. A 078 283 601 (B.I.A. Mar.

17   18, 2020), aff’g No. A 078 283 601 (Immig. Ct. Hartford June

18   29, 2018).       We assume the parties’ familiarity with the

19   underlying facts and procedural history.

20        We have considered both the IJ’s and the BIA’s decisions.

21   See Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528

22   (2d Cir. 2006).     We review factual findings for substantial

23   evidence and questions of law de novo.            See Yanqin Weng v.

24   Holder, 562 F.3d 510, 513 (2d Cir. 2009); see also Nasrallah
                                   2
 1   v. Barr, 140 S. Ct. 1683, 1692 (2020).      “[T]he administrative

2    findings   of   fact   are   conclusive   unless   any   reasonable

3    adjudicator would be compelled to conclude to the contrary.”

4    8 U.S.C. § 1252(b)(4)(B).       “A determination of what will

5    occur in the future and the degree of likelihood of the

6    occurrence has been regularly regarded as fact-finding.” Hui

7    Lin Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012).

8    Varela-Lopez alleged a fear of torture by gangs in Honduras.

 9       A CAT applicant has the burden to show that she will

10   “more likely than not” be tortured and that authorities “more

11   likely than not” will acquiesce to that torture.          8 C.F.R.

12   §§ 1208.16(c)(2), 1208.18(a)(1); see Savchuck v. Mukasey, 518

13   F.3d 119, 123 (2d Cir. 2008) (“An alien will never be able to

14   show that he faces a more likely than not chance of torture

15   if one link in the chain cannot be shown to be more likely

16   than not to occur.      It is the likelihood of all necessary

17   events coming together that must more likely than not lead to

18   torture, and a chain of events cannot be more likely than its

19   least likely link.” (cleaned up)).        “Torture is defined as

20   any act by which severe pain or suffering, whether physical

21   or mental, is intentionally inflicted on a person . . . by .


                                      3
1    . . or with the consent or acquiescence of a public official

 2   or other person acting in an official capacity.”                   8 C.F.R.

3    § 1208.18(a)(1).        In   assessing    whether    an   applicant     has

4    satisfied her burden of proof, the agency considers all

5    evidence    relevant    to   the    possibility    of   future     torture,

6    including   evidence    of    past    torture,    “evidence    of    gross,

7    flagrant or mass violations of human rights within the country

8    of   removal,”    and   other      relevant   information     on    country

 9   conditions.      8 C.F.R. § 1208.16(c)(3).        The agency concluded

10   that Varela-Lopez failed to establish that she would more

11   likely than not be tortured by gangs in Honduras.             The record

12   does not compel a contrary conclusion.

13        The agency considered that gangs had extorted Varela-

14   Lopez in the past and that she had been assaulted and had her

15   leg broken in 1999, but did not err in concluding that the

16   extortion and assault did not rise to the level of torture.

17   See 8 C.F.R. § 1208.18(a)(2) (“Torture is an extreme form of

18   cruel and inhuman treatment and does not include lesser forms

19   of cruel, inhuman or degrading treatment or punishment that

20   do not amount to torture.”); San Chung Jo v. Gonzales, 458

21   F.3d 104, 109–10 (2d Cir. 2006) (finding “no indication in


                                           4
 1   the definition of torture that that concept was intended to

 2   encompass      destruction,      thefts,      expropriations,      or    other

 3   deprivations of property”); Kyaw Zwar Tun v. INS, 445 F.3d

 4   554, 567 (2d Cir. 2006) (“torture requires proof of something

 5   more severe than the kind of treatment that would suffice to

 6   prove persecution”).          Moreover, the alleged gang murders of

 7   her father, uncle, and brother in 1984, 1988, and 2003,

 8   respectively, predate her return to Honduras in 2008 when she

 9   suffered only extortion.            Those murders do not compel a

10   conclusion that she will more likely than not be tortured

11   because she has other family members who remain in Honduras

12   and who have suffered only extortion at the hands of the

13   gangs.      See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d

14   Cir. 1999) (finding that similarly situated family members

15   who   remain       unharmed     cuts       against    the   likelihood      of

16   applicant’s future harm).

17         The    agency    also     considered      the    country    conditions

18   evidence in the record.           Varela-Lopez implies that the IJ

19   should      have   considered    more      recent     country    reports   for

20   Honduras, but she had the burden of proof and did not ask to

21   submit      additional   evidence       on    remand.       See    8    C.F.R.


                                            5
 1   § 1208.16(c)(2).         The     news   articles     and   country      reports

 2   document       ongoing   gang    and    political     violence,      increased

 3   violence against women, and police corruption, and report

 4   that Honduras had the world’s highest murder rate per capita

 5   in     2013.      Although      this    evidence     reflects    significant

 6   violence, it does not compel the conclusion that Varela-Lopez

 7   will “more likely than not” be tortured, and her reliance on

 8   evidence that 30% of the population is subject to extortion

 9   is not evidence of torture.              See San Chung Jo, 458 F.3d at

10   109–10; Chun Gao v. Gonzales, 424 F.3d 122, 128–29 (2d Cir.

11   2005)    (“Relief    under      the    CAT   requires    the    applicant     to

12   establish that there is greater than a fifty percent chance

13   (i.e., that it is more likely than not) that he will be

14   tortured upon return to his or her country of origin.”

15   (quotation marks omitted)).

16          Because Varela-Lopez’s claim fails on the likelihood of

17   torture, we do not reach the agency’s alternative finding

18   that    Varela-Lopez      did    not     establish      that   the     Honduran

19   government       would   acquiesce      to   her    torture.     See    INS   v.

20   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

21   and agencies are not required to make findings on issues the


                                             6
1   decision of which is unnecessary to the results they reach.”).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  7